DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 6, 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Within claim 1, line 15: Applicant claims, “an expanded configuration”; it is unclear, and therefore indefinite, if this is the same or different than the deployed configuration (within claim 1, line 3).  Claims 2, 6, 9-10, which depend from claim 1, inherit all the problems associated with claim 1.
Claim 9 recites the limitation "the prosthetic valve assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner is assuming "the prosthetic valve assembly" should be replaced with --the prosthesis--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tuval et al. (US 2011/0208298 A1 – as cited by Applicant).
With respect to claim 1:
Tuval et al. discloses a prosthesis (inner and outer support structures 102, 104) for securing a percutaneously implantable replacement valve (prosthetic valve 118) in a heart (mitral valve) (paragraphs [0095-0096]), comprising:
A radially expandable inflow section (upstream section 116) (paragraphs [0105, 0109]) configured, in a deployed configuration – as can be seen in fig. 1D, to be implanted within an atrium of a heart adjacent a native valve annulus (mitral valve annulus) of a heart (paragraphs [0101-0103, 0105-0107, 0112]), the inflow section (upstream section 116) including a proximal opening (closest to the left side of the page in fig. 3) and a distal opening (at the intersection of the intermediate section 116A and the downstream section 112) (paragraph [0118]), the proximal opening (closest to the left side of the page in fig. 3) having a greater circumference that that of the distal opening (at the intersection of the intermediate section 116A and the downstream section 112) such that the inflow section (upstream section 116) is tapered (paragraph [0105]); 
A radially expandable outflow section (downstream section 112) (paragraphs [0105, 0109]) coupled to (made as a unitary structure with) the distal opening (at the intersection of the intermediate section 116A and the downstream section 112) of the inflow section (upstream section 116), the outflow section (downstream section 112) configured, in a deployed configuration – as can be seen in fig. 1D, to be implanted through the native (mitral) valve annulus and at least partially within a ventricle of the heart; and
Two or more migration blocker rods (engagement arms 106) (paragraph [0097]) extending circumferentially around at least a portion of the outflow section (downstream section 112), as can be seen in figs. 1A-1D, a gap (space where native mitral valve leaflets are clamped) between the two or more migration blockers (engagement arms 106) and the outflow section (downstream section 112) configured to hold native (mitral) leaflets of the heart valve (paragraphs [0101, 0103, 0106]); 
Wherein, in a contracted configuration – as can be seen in fig. 7A, the prosthesis (inner and outer support structures 102, 104) is configured to be implanted through a catheter (trocar 730) into the heart (paragraphs [0133-0134]); and  
Wherein in the expanded/ deployed configuration, the tapered shape of the inflow section (upstream section 116) in the atrium cooperates with the two or more migration blockers (engagement arms 106) in the ventricle to hold the prosthesis (inner and outer support structures 102, 104) against the native valve annulus (paragraphs [0101-0103, 0105-0107, 0112]).  
With respect to claim 3:
Wherein, in the expanded configuration, the proximal opening (closest to the left side of the page in fig. 3) of the inflow section (upstream section 116) is elliptical (oval) (paragraph [0128]), and the distal opening (at the intersection of the intermediate section 116A and the downstream section 112) of the inflow section (upstream section 116) and circumference of the outflow section (downstream section 112) are each substantially circular (as the downstream section 112 is circular, the intersection between the upstream section 116 and the downstream section 112 must also be circular) (paragraph [0128]).
With respect to claim 6:
Wherein the inflow section (upstream section 116) is made from a shape memory material (paragraph [0109]), and wherein the outflow section (downstream section 112) comprises one or more rows of expandable struts (struts making up diamond shaped cells 103) (paragraph [0112]).  
With respect to claim 10:
Wherein the inflow section (upstream section 116) is configured to secure a replacement valve (the inflow section (upstream section 116) is an open tubular shape, as such, Examiner is considering this structure as capable of having the replacement valve (prosthetic valve 118) positioned therein.)
Claim(s) 1-2, 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chau et al. (US 2011/0137397 A1 – as cited by Applicant).
With respect to claim 1:
Chau et al. discloses a prosthesis (frame embodiment 1002), as can be seen in fig. 41, for securing a percutaneously implantable replacement valve in a heart (paragraph [0118]), comprising:
a radially expandable inflow section (atrial sealing member 1024) (paragraph [0118]) configured, in a deployed configuration, to be implanted within an atrium of a heart adjacent a native valve annulus of a heart (paragraph [0118]), the inflow section (atrial sealing member 1024) including a proximal opening (closest to the top of the page in fig. 41) and a distal opening (at the intersection of the atrial sealing member 1024 and the main body 1022), the proximal opening (closest to the top of the page in fig. 41) having a greater circumference that that of the distal opening (at the intersection of the atrial sealing member 1024 and the main body 1022) such that the inflow section (atrial sealing member 1024) is tapered, as can be seen in fig. 41; 
a radially expandable outflow section (main body 1022) (paragraph [0118]) coupled to (as they are a unitary structure) the distal opening (at the intersection of the atrial sealing member 1024 and the main body 1022) of the inflow section (atrial sealing member 1024), the outflow section (main body 1022) configured, in a deployed configuration, to be implanted through the native valve annulus and at least partially within a ventricle of the heart; and
two or more migration blocker rods (ventricular anchors 1026) (paragraph [0118]) extending circumferentially around at least a portion of the outflow section (main body 1022), a gap (space in which native leaflets are captured) between the two or more migration blockers (ventricular anchors 1026) and the outflow section (main body 1022) configured to hold native leaflets of the heart valve (paragraphs [0101-0102]);
Wherein in a contracted configuration, the prosthesis (frame embodiment 1002) is configured to be implanted through a catheter (outer sheath 2036) into the heart (paragraphs [0131, 0141]); and
Wherein, in the expanded/ deployed configuration, the tapered shape of the inflow section (atrial sealing member 1024) in the atrium cooperates with the two or more migration blockers (ventricular anchors 1026) in the ventricle to hold the prosthesis (frame embodiment 1002) against the native valve annulus (paragraphs [0101-0102]).  
With respect to claim 2:
Wherein, in the expanded configuration, the proximal opening (closest to the top of the page in fig. 41) and the distal opening (at the intersection of the atrial sealing member 1024 and the main body 1022) of the inflow section (atrial sealing member 1024) has a circular cross section (paragraph [0118]), and the and the outflow section (main body 1022) has a circular cross section (paragraph [0096]).
With respect to claim 6:
Wherein the inflow section (atrial sealing member 1024) is made from a shape memory material (paragraph [0091]), and the outflow section (main body 1022) comprises one or more rows of expandable struts (struts making up the sinusoidal rings)
With respect to claim 10:
Wherein the inflow section (atrial sealing member 1024) is configured to secure a replacement valve (the inflow section (atrial sealing member 1024) is an open tubular shape, as such, Examiner is considering this structure as capable of having the replacement valve (valve structure 104) positioned therein.)
Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hacohen (US 2011/0224785 A1 – as cited by Applicant).
With respect to claim 1:
Hacohen discloses a prosthesis (prosthetic valve 10), as can be seen in figs. 7-8G, for securing a percutaneously implantable replacement valve in a heart (paragraph [0110]), comprising:
A radially expandable inflow section (upstream annular skirt 26 and upstream portion 190) (paragraphs [0076, 0101-0102]) configured, in a deployed configuration, to be implanted within an atrium of a heart adjacent a native valve annulus of a heart, as can be seen in fig. 7, the inflow section (upstream annular skirt 26 and upstream portion 190) including a proximal opening (at the upstream annular skirt 26) and a distal opening (at the bottom of the upstream portion 190), the proximal opening (at the upstream annular skirt 26) having a greater circumference that that of the distal opening (at the bottom of the upstream portion 190) such that the inflow section (upstream annular skirt 26 and upstream portion 190) is tapered, as can be seen in figs. 7-8G; 
A radially expandable outflow section (downstream portion 188) coupled to the distal opening (at the bottom of the upstream portion 190) of the inflow section (upstream annular skirt 26 and upstream portion 190) (paragraphs [0076, 0101]), the outflow section (downstream portion 188) configured, in a deployed configuration, to be implanted through the native valve annulus and at least partially within a ventricle of the heart (paragraph [0102]); and
Two or more migration blocker rods (downstream skirt 24) (paragraph [0101]) extending circumferentially (the circumferentially extending bars that are closest to the base of the native leaflet) around at least a portion of the outflow section (downstream portion 188), a gap between the two or more migration blockers (downstream skirt 24) and the outflow section (downstream portion 188) configured to hold native leaflets (native leaflets 30) of the heart valve (paragraph [0102]);  
Wherein, in a contracted configuration (collapsed state), the prosthesis (prosthetic valve 10) is configured to be implanted through a catheter into the heart paragraph [0076]); and 
Wherein in the expanded/ deployed configuration, as can be seen in fig. 7, the tapered shape of the inflow section (upstream annular skirt 26 and upstream portion 190) in the atrium cooperates with the two or more migration blockers (downstream skirt 24) in the ventricle to hold the prosthesis (prosthetic valve 10) against the native valve annulus (native annulus 32) (paragraph [0102]).
With respect to claim 2:
As can be seen from the figures, the proximal opening (at the upstream annular skirt 26), distal opening (at the bottom of the upstream portion 190), and the circumference of the outflow section (downstream portion 188) are substantially circular.
With respect to claim 9:
Wherein the inflow section (upstream annular skirt 26 and upstream portion 190) and the outflow section (downstream portion 188) are separable from one another (paragraph [0101]), the prosthesis further comprising plurality of attachment members (ratchet teeth 192) to removably couple the outflow section (downstream portion 188) to the inflow section (upstream annular skirt 26 and upstream portion 190) (paragraph [0101]).
With respect to claim 10:
Wherein the inflow section (upstream annular skirt 26 and upstream portion 190) is configured to secure a replacement valve (made up of leaflets 40) (paragraph [0079]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. (US 2011/0208298 A1) in view of Bortlein et al. (US 2014/0214157 A1).
Tuval et al. discloses the invention substantially as claimed, as discussed above.  However, Tuval et al. does not disclose in the expanded configuration: for the proximal and distal openings (closest to the left side of the page in fig. 3 and at the intersection of the intermediate section 116A and the downstream section 112) of the inflow section (upstream section 116) and a circumference of the outflow section (downstream section 112) to be circular (as required by claim 2); nor for the proximal and distal openings (closest to the left side of the page in fig. 3 and at the intersection of the intermediate section 116A and the downstream section 112) of the inflow section (upstream section 116) and a circumference of the outflow section (downstream section 112) to be elliptical (as required by claim 4); nor the proximal opening (closest to the left side of the page in fig. 3) of the inflow section (upstream section 116) to be substantially circular and the distal opening (at the intersection of the intermediate section 116A and the downstream section 112) of the inflow section (upstream section 116) and a circumference of the outflow section (downstream section 112) to be elliptical (as required by claim 5).
Bortlein et al. teaches an atrioventricular valve (abstract) which can have a variety of shapes across it’s length – it can have a be: generally circular cross section along it’s entire length, generally elliptical across it’s entire length, or have one end that has a generally circular cross section and the other end has a generally elliptical cross section (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross section to be any combination of circular and/or elliptical, as taught by Bortlein et al., of the ends of the inflow section (upstream section 116) and outflow section (downstream section 112) of the prosthesis (inner and outer support structures 102, 104), as disclosed by Tuval et al., as the two structures are used in the same area of the body (within an atrio-ventricular valve) and as such should have interchangeable geometry/ cross sections with each other.
Allowable Subject Matter
Claim(s) 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner can find no reference alone nor in combination which disclose: 
A prosthesis (as required by claim 1) where the ends of the circumferentially extending migration blocker rods are configured to lock together in a contracted configuration (as required by claim 7); OR
A prosthesis (as required by claim 1) where the circumferentially extending migration blocker rods comprise barbs configured to extend through the native valve annulus and into the inflow section (as required by claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774